Determination of respondent, dated March 21, 2001, which denied petitioner’s application for status as a “remaining family member,” unanimously confirmed, the petition denied, and the proceeding (transferred to this Court by order of Supreme Court, New York County [Martin Shulman, JJ, entered January 28, 2003) dismissed, without costs.
Petitioner’s inconsistent testimony and the testimony of two Housing Authority employees associated with the building support the determination that petitioner is not entitled to succeed to the rights of the former tenant, his purported stepfather, with whom he shared the apartment. There is no substantial evidence that the management had actual or constructive notice of petitioner’s residency in the subject apartment, or that he ever requested permission in writing to occupy the apartment jointly with the tenant of record (Matter of Brooks v Wagner Houses, 1 AD3d 284 [2003]). Concur—Tom, J.P, Mazzarelli, Saxe and Marlow, JJ.